Exhibit 99.1 BioTime, Inc. 6121 Hollis Street Emeryville, CA 94608 Tel: 510-350-2940 Fax: 510-350-2948 www.biotimeinc.com For Further Information: Judith Segall (510) 350-2940 BIOTIME ANNOUNCES 2007 YEAR-END RESULTS EMERYVILLE, CA, April 15, 2008 – BioTime, Inc. (OTCBB: BTIM) today announced financial results for the fiscal year ended December 31, Total revenue for the year ended December 31, 2007 was $1,046,121 compared to $1,162,015 for the year ended December 31, 2006, as BioTime received $776,679 in royalties from Hextend® sales by Hospira, Inc. for the year ended December 31, 2007, compared to $933,478 in 2006.Royalty revenues were greater during 2006 due to greater sales of Hextend to the U.S. Armed Forces during the second half of the year.The U.S. Armed Forces purchases Hextend through intermittent large volume orders. Hextend sales rebounded during the fourth quarter of 2007 and continued to grow during the first quarter of 2008.We received $308,900 in royalties on sales made by Hospira during the fourth quarter of 2007, and we expect to receive $341,153 from Hospira on sales made during the first quarter of 2008.These amounts represent increases of 55% and 108%, respectively, over the royalty revenues of $199,264 and $163,676 received during the same periods in 2007. The royalties from Hextend sales during the fourth quarter of 2007 are not reflected in the 2007 fiscal year results, and instead will be included in BioTime’s financial results for the first quarter of 2008, in keeping with BioTime’s practice of recognizing revenues in the fiscal quarter during which royalty payments are received rather than in the quarter in which the sales occurred.Similarly, the royalties from Hextend sales during the first quarter of 2008 will be reflected in BioTime’s revenues for the second quarter.The increase in royalties is due to an increase in sales to both the Armed Forces and hospitals,and was augmented by an increase in the unit average sales price in the hospital market. License revenue increased 48% to $255,549 for the year ended December 31, 2007, from $172,371 for 2006.License revenue reflects deferred recognition of license fees received during previous periods under our license agreements with CJ Corp. and Summit Pharmaceuticals International Corporation. For the year ended December 31, 2007, BioTime reported a net loss of $(1,438,226), or $(0.06) per basic and diluted share, compared to a net loss of $(1,864, 621), or $(0.08) per basic and diluted share, for the year ended December 31, 2006.Losses for 2006 reflect spending on our phase II clinical trials for PentaLyte®, which were completed in 2006. Total shareholders’ deficit was $3,046,389 at December 31, 2007, compared with total shareholders’ deficit of $1,865,221 at December 31, 2006. BioTime, Inc. April 15, 2008 Page of 4 Cash and cash equivalents totaled $9,501 at December 31, 2007, compared with $561,017 at December 31, 2006.However, since the end of 2007, our line of credit from certain private lenders was increased from $1,000,000 to About BioTime, Inc. BioTime, headquartered in Emeryville, California, develops blood plasma volume expanders, blood replacement solutions for hypothermic (low temperature) surgery, organ preservation solutions, and technology for use in surgery, emergency trauma treatment and other applications. BioTime’s lead product Hextend is manufactured and distributed in the U.S. by Hospira, Inc. and in South Korea by CJ Corp. under exclusive licensing agreements. BioTime has recently entered the field of regenerative medicine through its wholly owned subsidiary Embryome Sciences, Inc., through which it plans to develop new medical and research products using embryonic stem cell technology. Additional information about BioTime can be found on the web at www.biotimeinc.com.
